UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR 12(g) OF THE SECURITIES EXCHANGE ACT OF 1934 CHEMBIO DIAGNOSTICS, INC. (Exact Name of Registrant as Specified in Its Charter) Nevada 88-0425691 (State of Incorporation or Organization) (I.R.S. Employer Identification No.) 3661 Horseblock Road Medford, New York (Address of Principal Executive Offices) (Zip Code) If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General InstructionA.(c), please check the following box. x If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General InstructionA.(d), please check the following box. o Securities Act registration statement file number to which this form relates:333-85787 Securities to be registered pursuant to Section12(b) of the Act: Title of Each Class to be so Registered Name of Each Exchange on Which Each Class is to be Registered Common Stock, $0.01 par value per share The NASDAQ Stock Market LLC Securities to be registered pursuant to Section12(g) of the Act: None (Title of Class) Item 1.Description of Registrant’s Securities to be Registered The description of the common stock being registered set forth under the caption “Description of Securities” in the prospectus contained in the registration statement of Chembio Diagnostics, Inc. (the “Company”) on FormSB-2, File No.333-85787, as originally filed with the Securities and Exchange Commission (the “Commision”) on August 23, 1999 or as subsequently amended, is incorporated by reference in response to this item. Item 2. Exhibits The following exhibits are filed as a part of this Registration Statement: Exhibit No. Description 1 Articles of Incorporation of Trading Solutions.com, Inc., now known as Chembio Diagnostics, Inc., and Amendments (Incorporated herein by reference from the Company’s registration statement on Form SB-2 (File No. 333-85787) filed with the Commission on August 23, 1999, the Company’s annual report on Form 10-KSB, filed with the Commission on March 31, 2005, and the Company’s quarterly report on Form 10-Q, filed with the Commission on July 29, 2010) 2 Bylaws of Trading Solutions.com, Inc., now know as Chembio Diagnostics, Inc. and Amendments (Incorporated herein by reference from the Company’s registration statement on Form SB-2 (File No. 333-85787) filed with the Commission on August 23, 1999,and the Company’s Forms 8-K filed on May 14, 2004, December 20, 2007 and April 18, 2008) SIGNATURE Pursuant to the requirements of Section12 of the Securities Exchange Act of 1934, as amended, theCompany has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized. Dated: June 6, 2012 CHEMBIO DIAGNOSTICS, INC. Lawrence A. Siebert Chief Executive Officer, President and Chairman ofthe Board EXHIBIT INDEX Exhibit No. Description 1 Articles of Incorporation of Trading Solutions.com, Inc., now known as Chembio Diagnostics, Inc., and Amendments (Incorporated herein by reference from the Company’s registration statement on Form SB-2 (File No. 333-85787) file with the Commission on August 23, 1999, the Company’s annual report on Form 10-KSB, filed with the Commision on March 31, 2005, and the Company’s quarterly report on Form 10-Q, filed with the Commission on July 29, 2010) 2 Bylaws of Trading Solutions.com, Inc., now know as Chembio Diagnostics, Inc. and Amendments (Incorporated herein by reference from the Company’s registration statement on Form SB-2 (File No. 333-85787) file with the Commission on August 23, 1999,and the Company’s Forms 8-k filed on May 14, 2004, December 20, 2007 and April 18, 2008)
